PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/405,160
Filing Date: 12 Jan 2017
Appellant(s): INTERNATIONAL BUSINESS MACHINES CORPORATION



__________________
Gabriel Daniel
Registration No. 60,892
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 28 July 2022 appealing the Final Office Action mailed 12 April 2022.
(1) Real Party in Interest
A statement identifying by name the real party in interest is contained in the brief.

(2) Summary of the Claimed Subject Matter
The summary of the claimed subject matter is correct.


(3) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/12/2022 from which the appeal is taken and is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
• The 35 U.S.C. § 101 rejection of Claims 1-4, 6, 8-10, and 12-21.
• The 35 U.S.C. § 103 rejection of Claims 1-4, 6, 8-10, and 12-21.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Rejection Under 35 U.S.C. § 112(a)
Examiner withdraws the 35 U.S.C. § 112(a) rejection of Claims 1-4, 6, 8-10, and 12-21.

(4) Response to Argument
The Response to Arguments will follow the format of arguments presented by the Appellant. The Examiner provided page and paragraph citations in an effort to clearly indicate where the particular arguments are presented. In the Appeal Brief dated 28 July 2022, Appellant makes the following arguments:

Rejection Under 35 U.S.C. § 101
Step 2A Prong 1 – Claims are Directed to a Patent Eligible Concept, i.e., not an Abstract Idea
Appellant's arguments received on 28 July 2022 argues that “claim 1 provides for an improved computing device that is capable of remote harvesting of health data by way of a network of IoT sensor devices”, Examiner is responding that the claim limitations under its broadest reasonable interpretation recites steps for collect “harvesting” data using IoT sensors as a tool to perform the function and recited at a high level of generality. The claim(s) limitations provide no evidence of improving a computing device or technology (i.e. IoT) or technical field rather linking the use of the judicial exception to a particular technological environment such as IoT. see MPEP 2106.04(d)(1). The Appellant argument that improvement is not limited to operation of a computer or network, but may be claimed as a set of ‘rules’ refereeing to the “McRO Memo”, Examiner asserts that McRO is using unconventional rules that relate sub-sequences of phonemes, timings, and morph weight sets, that improved computer animations thus directed to an improvement of a computer-related technology and in contrast the claimed invention disclosing a use of ‘rule engine’ on a high level of generality, see (Appellant 0021, 0050).
Appellant argument that the remote harvesting and determination of context of an abnormality from a central station cannot be practically performed in a human mind, Examiner asserts that the claim(s) limitations under BRI, recite an abstract idea representing a series of steps that is/are a process for obtaining a user health data, analyzing the data, identify if there is an abnormality and determine the abnormality based on context data associated with which are steps of observing, evaluating, judgment and opinion that are citing a process for which can be performed using a human mind but for a general purpose computing components (e.g. IoT sensor, processor) to implement the abstract idea. The computing components are analyzed as additional elements recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. According to the new 2019 guidance that the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. See 84 Fed. Reg. at 52 n. 14.
In response to the Appellant argument that the claimed invention is similar to in in Thales Visionix, positing sensors to analyze status of remote networked objects, Examiner asserts that the Thales use sensors such as inertial sensors which uses for example an accelerometer and gyro to determine attitude in relation to the inertial system performing functions that are providing more than collecting or harvesting data such as calculating position, orientation and velocity of an object measuring the gravitational effect in the moving reference frame while Thales Visionix, was patent eligible because it demonstrates the use of inertial sensors in a non-conventional manner to reduce errors in measuring the relative position and orientation of a moving object on a moving reference frame and the system which is unconventional approach of analyzing status of a remote object. In contrast the claimed invention uses IoT sensor devices recited at a high generality utilized as a tool to collect data but nothing in the disclosure as-filed describing a non-conventional process while collecting data from different devices such as a second person sensor device(s) to correlate and compare with the first-person sensor data is analyzed as an abstract idea.

Step 2A Prong 2 - The Claims are Directed to a Practical Application
Appellant argued that the claimed invention using sensors and computing device to determine abnormality and thereby effecting a more particular treatment or prophylaxis for medical condition and that provides a practical application, Examiner response that with reference to the 2019 PEG, the evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) as such the claim under the BRI, recites collecting and analyzing data to identify any abnormality and use context data to diagnose the abnormality but does not affirmatively recite any steps or functions that effect a particular treatment or prophylaxis for a disease or medical condition such as administering a drug or treatment then it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the “effect a particular treatment or prophylaxis”, see MPEP 2106.04(d)(2). The improvement in Enfish, for example, provided an improvement to a general-purpose computer function and/or technical field (self-pointing database) reciting a self-referential table for a computer database that improves the way a computer stores and retrieves data in memory whereas the instant claim(s) and specifications do not provide any evidence for an improvement to technology, as in Enfish, but to performance of an abstract idea such as collecting patient data while using well-known computer system and components
Appellant argument the final office action did not address the argument regarding Thales Visionix providing network of sensors to analyze the status of the remote subject, Examiner response regarding the mentioned argument was addressed in the final OA (p. 57) pointing to the claimed invention which does not provide any evidence in the disclosure as filed describing the process of the collection of data using IoT sensors as unconventional. As described above, Thales Visionix use of inertial sensors was patent eligible because the use of the sensors performed in a non-conventional manner to reduce errors in measuring the relative position and orientation of a moving object on a moving reference frame and the system which is unconventional approach of analyzing status of a remote object. While the using a short-range wireless communication to determine proximal location between sensors is conventional process1. 

Step 2B - The Claims Recite a Combination of Features Which Amounts to Significantly More than an Abstract Idea
The Appellant argument that claim 1 recites a combination of features that, when viewed as a whole, amount to "significantly more" than the alleged abstract idea, Examiner response that the claim, that given its broadest reasonable interpretation, recites additional elements such as “processor, IoT sensor devices, short-range wireless communication” that are recited at a high level of generality and serve to merely link the abstract idea to a particular technological environment to perform the steps of the claim such as determining health data, determining abnormality, identify context using a second computing device proximal to the first device, see (Appellant, para 93, 98). The generic computing elements (e.g. processor) are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as receiving or transmitting data over a network and performing repetitive operation, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, see, MPEP §2016.05(d). The claim recites additional elements such as “storing” which has been re-evaluated as well-understood, routine, and conventional2, Versata Dev. Group, Inc. v. SAP Am., Inc. see MPEP 2106.05(d)(II)(iv). Such claim limitations as a whole, individually, and in combination, the additional elements provide no integration of the abstract ideas into a practical application and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Appellant argues that the claim invention provides a solution similar to DDR Holdings, LLC v. Hotels.com that is necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computing technology. Examiner response that DDR Holdings is directed to generating a composite web page and provides a potential advantage of making two web pages look alike using conventional technology. However, DDR Holdings was 101 patent eligible because of presenting the information in a new form as such the claims addressed a technological problem "particular to the internet" by implementing a solution specific to that technological environment and different from the conventional use within the field by changing the normal operation of the Internet that overrides the routine and conventional sequence of events for directing a user which did not employ mere ordinary use of a computer or the Internet. While in contrast, the claimed invention is directed collecting a user/patient data and using the data as collected to determine if there is abnormality by comparing data to a reference information. There is nothing in the claims is reciting a solution that is rooted in computer technology any improvement to the technology to overcome a technical problem. Therefore, Examiner finds that the mentioned court case in not analogues to DDR Holdings.
The Appellant argument regarding the McRO factors to identify claims directed to improvement in computer related technologies by considering if the specification includes a teaching for improvement and the claims recite a solution to a problem to achieve a desired outcome. Examiner, as mentioned above, McRO description discloses using unconventional rules that relate sub-sequences of phonemes, timings, and morph weight sets, which provided how the claimed invention improved computer animations thus directed to an improvement of a computer-related technology while in contrast the claimed invention disclosing using of ‘rules engine system’ to implement the steps which is described on a high level of generality to determine context information, see (Appellant 0021, 0050). Therefore, the claimed invention has no evidence that is sufficient to satisfy the McRO factors such as teaching how it improves a computer or other technology nor the claims recites a solution to a problem or particular way to achieve outcome.
Appellant argues that the steps of claim 1 are an unconventional because they provide improvement in the technology of remote computerized determination of medical condition. Examiner response that nothing in the disclosure as-filed describing a non-conventional process. The claimed invention discloses a process for collecting a user data and analyze the data to identify abnormality and determine a context for the abnormality while using generic computing device(s) (e.g. processor, IoT, short-range wireless communication)3. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more"). The Appellant argument regarding the Berkheimer Memorandum that a claim recites "significantly more" unless proven otherwise. Examiner asserts that the final OA has addressed the argued feature for determine a context of an abnormality that is using short-range wireless communication to determine context after abnormality detected and correlate the data is a process evaluated as an abstract idea while the recitation of the short-range wireless communication is analyzed as an additional element amount to no more than a tool for collecting data which are evaluated under additional elements and adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses a computer as a tool to perform the abstract idea amount to no more than generic computer components (sensors, short-range wireless communication (i.e. Bluetooth and NFC)) that are known and conventional4, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment. Therefore, improving data collection by producing and managing data in a way such as in this case the contextual data of one or more patient, is not an ordered combination of elements that is significantly more than the judicial exception, See: MPEP § 2106(f).
Accordingly, the claim(s), as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Rejection Under 35 U.S.C. § 103
Claims 1-4, 6, 8-10, and 12-21 has been rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 2016/0170998 A1 –“Frank”) in view of Redei (US 2014/0275807 A1) in view of Reeve et al. (EP 2 420 854 B1 – “Reeve”). 
Note: EP 2 420 854 B1 inventors: Griffin, Jason Tyler and Reeve, Scott David. Examiner has cited “Reeve” according to the generated inventor name by the cited reference tool/form (PTO 892). Examiner accordingly will continue using “Reeve” in response to all arguments regarding “Griffin” used by the Appellant.
	Appellant argued that the feature of context identification as a sperate identification is performed after or in response to an abnormality identified referring to the Appellant Fig. 3 flowchart, and the feature is not disclosed by Frank, Redei and/or Reeve. Examiner asserts that according to the Appellant Fig. 3, and the claim steps, that under the broadest reasonable interpretation, reciting fathering a user health data, determine an abnormality, and if an abnormality is identified, determine context. The reference “Frank” discloses a system and method for measurements of user(s) affective response e.g., physiological signals and behavioral cues which interpreted to determine how the person feels based on measurement values indicating normal or abnormal. Frank discloses, as cited in the final OA, a process for determining user(s) affective response via collecting the user(s) health data, physiological signals (e.g. heart rate) and information associated with the signals using sensor devices (Frank: [0439], [0460], [1568]-[1570], [1738]), which is interpreted as [Appellant, Fig. 3, operation 304]. Frank discloses the collected sensor(s) signals information for providing a measurement of affective response which is corresponding to an event such as a physiological changes that the user has experienced, as an example identify an abnormality based on values from the sensor(s) such as an increase in heart rate in comparison to a baseline while using a threshold to determine an abnormality is present (Frank: [0475], [1600], [1678], [1691]),which is interpreted as [Appellant, Fig. 3, operation 306]. Based on the identified event (e.g. increase in heart rate), the system utilizes other information collected from various sources to provide context corresponding to the event. The other information may include another/second user experience corresponding to the event the user has in addition to other information such as time, location, environment, account information, calendar entries, etc. that are used as a context associated with the event identifying what experience the user has (Frank: [1731], [1747], [1793]; which is interpreted as [Appellant, Fig. 3, operation 308]. 
The Appellant argument that the context is identified after or in response to determining the abnormality, Examiner asserts, as per the above citied paragraphs, “Frank” discloses steps for determine how the user feels such as if the user is experiencing abnormality (e.g. increase heart rate) based on  measurement obtained from the sensors and based on determining an event the user, the system utilizes additional information to provide context for the measurement of the sensors and associated with the event as such providing similar steps to the steps of the claimed invention. In addition, as mentioned that the additional information is used to provide context for the measurement which explains the association between the measurement indicating how the user feels and the context where the system provides context based on receiving or availability of measurements and that demonstrates the step for providing context is after or in response to having measurement deriving the experience and event of the user. Additionally, Appellant argument for false alarms can be avoided after an initial trigger, Examiner respectfully asserts that the Appellant argument is directed to a feature that is/are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellant argues if the prior art discloses a multi-stage approach such as identification of abnormality is performed based on an anonymized health data of a second user. Examiner response pointing to “Frank” [1616], disclosing before transmitting and sharing other users measurements and removing some of the personal information about the users from the measure which is interpreted as anonymizing a second user information (see, Appellant, 0065). “Frank” [1731], [1740], discloses measurements from other/second user(s) in the vicinity of the user is shared providing context corresponding to the event the user has. Examiner asserts that the disclosure of Frank as mentioned provides removal of personal data of users before sharing data as a context associated with an event the user has. Accordingly, the removal “anonymizing” of a second/other person information is a step that is performed prior using the second/other person information as a context. 
Appellant argues that the references do not disclose the feature for determining the second person was in the physical location proximal to the first person is based on a short-range wireless communication. The process of removing “anonymizing” personal information of a user before sharing or transmitting the user information as a context disclosed in “Frank” [1616], as mentioned above, while the information is shared between devices in the vicinity of the user which is interpreted as physical location proximal to the first person (Frank [1740]). Additionally, “Frank” [1740] discloses devices transmitting information identifying their presence using Wi-Fi or Bluetooth, a type of short-range wireless communication between devices. This is different than what the Appellant argument that computing device in Frank communicating to a central station via Wi-Fi Bluetooth, etc. whereas using a Bluetooth for a communication method is short range wireless communication that cannot be possible to communicate with remote server or central station. Therefore, Examiner asserts that the removing users personal data before transmitting information between devices and other [second] device(s) in the vicinity of the user device may transmit [communication] information using Wi-Fi or Bluetooth is interpreted as [determining whether the second person was in the physical location proximal to the first person is based on a short-range wireless communication between a computing device of the second person whose anonymized health data is used for the correlation of the first health data and a computing device of the first person] argued by the Appellant.
Appellant argues that the reference “Redei” merely mentions the term “anonymization of patient data”. Examiner respectfully points to “Redei” teaching the limitation for correlation of health data between the first and second user to determine that the abnormality is an actual issue while still using anonymized data to perform the function (Redei: [0043]; [0099]; [0100]). Examiner asserts that the reference “Redei” does not suggest modifying “Frank” anonymizing of user information but rather correlation health data between two persons to determine if an abnormality is an actual issue is not expressly taught by Frank.
Appellant argues the reference “Reeve” does not discloses the feature for determination of a second person was in the physical location proximal to the first person using a short-range wireless communication between devices. Examiner respectfully points to “Reeve” teaching using short-range wireless communication between devices in proximity where the short-range wireless technologies, e.g. Bluetooth®, a near field communications (NFC), and other technologies that is/are used in pairing two devices (e.g. mobile) into close proximity with one another (Reeve: [col. 4, line 5-13]; [col. 6, line 34-39], [col. 7, line 28-43]). The reference “Reeve” has been introduced to teach a short-range wireless communication comprising Bluetooth technology that is used for communication between devices in proximity since the Appellant argued the disclosure of Frank [1740] using ‘Bluetooth’ to transmit information between devices in vicinity is not the same as using ‘short-range wireless communication’ between devices in proximity. Examiner asserts that the reference “Reeve” does not suggest modifying “Frank” communication between devices in vicinity or proximity to recognize their presence using different communication technologies such as Bluetooth but rather an explicit disclosure of using the term ‘short-range wireless communication’ for communication between devices in proximity since the argued term ‘short-range wireless communication’ is not expressly taught by Frank.
Appellant argues that the reference Frank teaches away from the claimed subject matter. Examiner asserts that “Frank” is teaching discloses a system and method for measurements of user(s) affective response e.g., physiological signals and behavioral cues which interpreted to determine how the person feels such as normal or abnormal. Using sensor devices to determine physiological measurement that can be normal or abnormal compared to a reference (baseline) value which dictates how a person feels. In addition, “Frank” teaches collecting additional information such as contributing other factors impacting the sensors measurements as such the data comprising context such as time, location, other person in the vicinity of the user, account info, social media, etc. Therefore, Examiner finds that the reference “Frank” teaches the concept of the claimed subject matter and do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, see MPEP § 2123.
 
(3) Conclusion
For the above reasons, it is believed that the rejections Under 35 U.S.C. § 101 and 35 U.S.C. § 103 should be sustained.

Respectfully submitted,
/ALAAELDIN M ELSHAER/
Examiner, Art Unit 3626

Conferees:
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626      

/WILLIAM A BRANDENBURG/Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US20160179440: [0005], [0016]
        2 Fonte (US2014/0114618A1), [0050]; Krishnan (US2005/0059876A1), [0031], [0039]-[0042]; Lavi (US2015/0265162A1) [0233];
        3 US20160179440: [0005], [0016]; US2017/0337540: [0029], [0032]; US 2018/0060153: [0031], [0066]
        4 US2017/0337540, [0029], [0032]